988 S.W.2d 739 (1998)
PALO PINTO COUNTY, Texas, Petitioner,
v.
Edward L. LEE, Respondent.
No. 98-0323.
Supreme Court of Texas.
October 15, 1998.
Robert T. Bass, Austin, for Petitioner.
H. Dustin Fillmore, K. Marvin Adams, Fort Worth, for Respondent.
PER CURIAM.
We deny Palo Pinto's petition for review. However, we note that in discussing Rule 21 of the Texas Rules of Civil Procedure, the court of appeals held:
[T]he County presented its oral motion to strike Lee's response on the day set for the summary judgment hearing when the trial court was hearing "preliminary matters before we get to the motion for summary judgment." This was not an oral motion "presented during a hearing or trial."
966 S.W.2d 83, 85. We disapprove of this language to the extent the court concluded that Palo Pinto did not present its oral motion *740 to strike during a hearing. See TEX.R. CIV. P. 21.